ALLOWANCE
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/10/2021 has been entered and considered by the examiner.
REASONS FOR ALLOWANCE
Claim(s) 1-9, 11, 14-16, and 18-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to disclose, alone or in reasonably sufficient combination, a display having a vibration generator of a plurality of sound-generating modules which vibrate the display and act as touch sensors detecting touch pressure where each sound-generating module includes a magnet, an ascending member surrounding a portion of the magnet, and a coil wound to surround an outer surface of the ascending member and further includes a selector which electrically connects each coil to the touch sensors in a touch sensing period and electrically connects each coil to a sound driver in a sound generating period as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628            

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628